OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Specification

Attention is directed to the fact that design patent applications are concerned solely with the ornamental appearance of an article of manufacture.  The functional and/or structural features stressed by applicant in the papers are of no concern in design cases, and are neither permitted nor required.  Function and structure fall under the realm of utility patent applications (MPEP § 1503.01, subsection II.  Description).  

[[ The article of the design is a … of a magnetic knife, as shown in reproduction 1.7; ]]

The above statement should be deleted in the specification.


For clarity, the broken line statement, [[ the part of the design … dashed lines. ]] should be amended to read (MPEP § 1503.02, subsection III):

-- The broken lines in the figures illustrate the portions of the Knife stand and form no part of the claimed design.

The broken line showing of the knives in reproduction 1.7 is for the purpose of illustrating environmental subject matter that forms no part of the claimed design. --


Rejection – 35 U.S.C. § 103

The claim is rejected under 35 U.S.C. 103 as being unpatentable over a non-patent literature, J.A. Henckels Beechwood Upright Italian Magnetic Block by Zwilling (“Zwilling”) in view of a non-patent literature, Bulk Dominoes by Bulk Dominoes Store (“Dominoes”).  

Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a design having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

The appearance of the primary reference, Zwilling, including a multiple vertical boards comprised of the sharp corners, flat sides, flat front and rear surfaces, and constant spacing between each board are held to be a design that is basically the same as the claim as shown in Reproductions 1.1-1.7.  Differences shown by the claimed design are the side-by-side configuration of the boards and flat top surfaces as shown in Reproductions 1.1-1.7.  The difference in appearance brought about by placing flat topped boards side-by-side herein compared to Zwilling, is taught by a non-patent literature, Dominoes. 


    PNG
    media_image1.png
    727
    1192
    media_image1.png
    Greyscale



It would have been obvious to a designer of ordinary skill in the art not later than the effective filing date of the present claimed invention to design the Zwilling knife block with flat tops and a side-by-side configuration as taught by Dominoes, thereby creating a parallelogram shape of the boards having flat front and rear while horizontally stacking each board.  The resulting combination of references yields an appearance over which the present design has no patentable distinction.

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982), In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  

Furthermore, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.


The claim stands rejected under 35 U.S.C. 103.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE J PATYK whose telephone number is (571)272-7594. The examiner can normally be reached on Tue-Thu from 7:00am-3:00pm, MST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Rempfer, can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).        

/JANICE PATYK/Primary Examiner, Art Unit 2912